DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by  Jasper (US Patent No. 4753153).


As to Claim 1, Jasper discloses a fastener-driving tool comprising: a housing; a piston supported by the housing; a winding supported by the housing, said winding associated with the piston and configured with the piston such that when an electric current travels through the winding, the electric current induces a Lorentz force on the piston to cause actuation of the piston; a plurality of capacitors electrically connected to the winding such that electrical current discharged from the capacitors causes actuation of the piston; and a power source electrically connectable to the capacitors to charge the capacitors (col. 1, lines 31-38, see also col. 5, lines. 35-45 describing current through the piston and bars, battery or other power supply 503, see Fig.  6 and col. 8, lines 25-26).  

As to Claim 5, Jasper discloses the fastener-driving tool of claim 1, which includes a charge switch, wherein the power source is electrically connected to the plurality of capacitors when the charge switch is closed and not electrically connected to the plurality of capacitors when the charge switch is open (Fig. 6, see how the charge switch is in the open position and the battery is not electrically connected to the capacitor, when the switch is closed, the battery will be electrically connected to the capacitor, see also col. 10, lines 14-19).

As to Claim 14, Jasper discloses a fastener-driving tool comprising: a housing; a piston supported by the housing; a winding supported by the housing, said winding associated with the piston and configured with the piston such that when an electric current travels through the winding, the electric current induces a Lorentz force on the piston to cause actuation of the piston; at least one spring supported by the housing and compressible by the piston and configured to cause the return of the piston after actuation of the piston; at least one capacitor electrically connected to the winding such that electrical current discharged from the capacitor causes actuation of the piston; and a power source electrically connectable to the at least one capacitor to charge the at least one capacitor (col. 1, lines 31-38, see also col. 5, lines. 35-45 describing current through the piston and bars, battery or other power supply 503, see Fig.  6 and col. 8, lines 25-26).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Jasper (US Patent no. 4753153).


As to Claim 2, Jasper discloses the fastener-driving tool of claim 1, but does not expressly disclose wherein the plurality of capacitors have different capacities.  However, the Examiner takes official notice that the use of different capacity capacitors is well known in the art, and only requires routine skill to adjust size and capacitance of the capacitors used in order to achieve a desired electrical output.
As to Claim 3 and 15, Jasper discloses the fastener-driving tool of claim 1 and 14, but does not expressly disclose wherein the plurality of capacitors are supercapacitors.  However, the Examiner takes official notice that the use of supercapacitors are well known in the art, and have a higher energy density that a standard capacitor, and it would be obvious to one having ordinary skill in the art to use a supercapacitor in order to allow for higher energy.

As to Claim 4, Jasper discloses the fastener-driving tool of claim 1, but does not expressly disclose wherein the plurality of capacitors are of different sizes.  However, the Examiner takes official notice that the use of different capacity capacitors is well known in the art, and only requires routine skill to adjust size and capacitance of the capacitors used in order to achieve a desired electrical output.

Claims 6-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Jasper (US Patent no. 4753153) and view of Gardener (US Patent no. 20080179371).


As to Claim 6, Jasper discloses the fastener-driving tool of claim 5, but does not expressly disclose it includes a power source management system operably connected to the charge switch and including a sensor configured to detect charge levels of each of the plurality of capacitors.  Gardener teaches it was known in the art to have a power source management system (control circuit 110 including generation circuit 120 which manages the power going to the capacitor and charge controller 124, see paragraph 99) operably connected to the charge switch (charging circuit, see paragraph 99, lines 26-30 and paragraph 105 describing the turning on and off of the generation circuit) and including a sensor (sensor that indicates a charge level of the capacitor, such as an over-voltage condition as described in paragraph 111) configured to detect a charge level of the capacitor (detecting a charge level of the capacitor, such as an over-voltage condition, see paragraph 111).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by including a power source management system (such as a controller or control circuit) connected to the charge switch and a sensor to detect a charge level of the capacitor in order to be able to monitor the charge level of the capacitor and charge the capacitor to specifically desired levels through computer control while also being able to increase the charge rate of the capacitor and reduce energy loss within the circuit (see paragraph 99 of Gardener).

As to Claim 7 the combination of Jasper and Gardener teaches all the claim limitations of claim 6; however the combination above does not explicitly teach the power source management system is configured to monitor the charge level of the capacitor and to: (1) open the charge switch responsive to the charge level of the capacitor reaching a first threshold; and (2) afterwards, close the charge switch responsive to the charge level of the capacitor falling to a second threshold.
Gardener further teaches the power source management system (control circuit 110 including generation circuit 120 which manages the power going to the capacitor and charge controller 124, see paragraph 99) is configured to monitor the charge level of the capacitor (via microcontroller 140) and to: (1) open the charge switch (124) responsive to the charge level of the capacitor reaching a first threshold; and (2) afterwards, close the charge switch (124) responsive to the charge level of the capacitor falling to a second threshold (a microcontroller 140 controls the charge level of capacitor 100 via charge controller 124 to maintain a voltage and turn off the circuit once it reaches the voltage and turn on the circuit when the capacitor loses charge to bring the charge back to the desired level, see paragraph 105).
It would have been obvious at to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by including a power source management system (such as a controller or control circuit) connected to the charge switch and charge the capacitor to specifically desired levels through computer control and maintain those desired charge levels while also being able to increase the charge rate of the capacitor and reduce energy loss within the circuit (see paragraphs 99 and 105 of Gardener).
As to Claim claim 8, Jasper teaches all the claim limitations of claim 7; however Jasper does not explicitly teach a discharge switch configured to control when the electrical current discharges from the capacitor.
Gardener teaches a discharge switch (safety switch 174) configured to control when the electrical current discharges from the capacitor (see paragraph 106).
It would have been obvious at to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by adding a discharge switch (such as the safety switch 174 in Gardener) to control the firing of, and prevent the misfiring of, the device (see paragraph 106 in Gardener).

As to Claim 9, Jasper and Gardener disclose the fastener-driving tool of claim 8, wherein: (a) when the fastener-driving tool is in a first operating mode, the discharge switch closes responsive to a first actuation event followed by a second actuation event; and (b) when the fastener-driving tool is in a different second operating mode, the discharge switch closes responsive to only the second actuation event (see paragraph 106 of Gardener and as taught above, the discharge switch is closed to complete the circuit to cause the firing sequence).

As to Claim 10, Jasper disclsoes the fastener-driving tool of claim 1, but does not expressly disclose which includes a battery management system configured to monitor charge levels of the plurality of capacitors and automatically control whether a power source is electrically connected to the plurality of capacitors based on the charge level of the plurality of capacitors.  Gardener discloses a battery management system configured to monitor charge levels of the plurality of capacitors and automatically control whether a power source is electrically connected to the plurality of capacitors based on the charge level of the plurality of capacitors (Paragraphs 99-100, 105, 111)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teaching of Gardener by including the battery management system component (such as microcontroller 140 and charge controller 124) to monitor the charge level in the capacitor and to maintain the strength of the magnetic field and the corresponding driving force which may be increased or decreased by increasing or decreasing the voltage, respectively (see paragraph 47 in Gardener) and also maintain a desired charge of the capacitor (see paragraph 105 in Gardener). 

As to Claim 11, Jasper and Gardener disclose the fastener-driving tool of claim 10, wherein the battery management system is configured to electrically connect the power source to the plurality of capacitors responsive to the charge levels falling below a first threshold (Gardener Paragraphs 100 and 105).
As to Claim 12, Jasper and Gardener disclose the fastener-driving tool of claim 11, wherein the battery management system is configured to electrically disconnect the power source from the plurality of capacitors responsive to the charge levels reaching a different second threshold (Gardener Paragraphs 100 and 105).
As to Claim 13, Jasper and Gardener disclose the fastener-driving tool of claim 10, wherein the battery management system is configured to: (a) while no actuations of the piston are occurring, charge the plurality of capacitors until each capacitor reaches its capacity; and (b) while an actuation of the piston is occurring, charge or not charge the plurality of capacitors (Gardener Paragraphs 99-100, 105, 111).

As to Claim 16, Japser discloses the fastener-driving tool of claim 14, but does not expressly disclose a discharge switch configured to control when the electrical current discharges from the at least one capacitor, wherein closing the discharge switch completes a discharge circuit and causes the electrical current to discharge from the at least one capacitor.  Gardener teaches a discharge switch (safety switch 174) configured to control when the electrical current discharges from the capacitor (see paragraph 106).  It would have been obvious at to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jasper to incorporate the teachings of Gardener by adding a discharge switch (such as the safety switch 174 in Gardener) to control the firing of, and prevent the misfiring of, the device (see paragraph 106 in Gardener).

As to Claim 17, Jasper and Gardener disclose the fastener-driving tool of claim 16, wherein the discharge switch opens responsive to compression of the at least on spring by the piston (Jasper Column 9, lines 39-52).
As to Claim 18, Jasper and Gardener disclose the fastener-driving tool of claim 16, wherein: (a) when the fastener-driving tool is in a first operating mode, the discharge switch closes responsive to a first actuation event followed by a second actuation event; and (b) when the fastener-driving tool is in a second operating mode, the discharge switch closes responsive to only the second actuation event (see paragraph 106 of Gardener and as taught above, the discharge switch is closed to complete the circuit to cause the firing sequence).
As to Claim 19, Jasper discloses the fastener-driving tool of claim 14, which includes a plurality of springs supported by the housing, said plurality of springs compressible by the piston and configured to assist in return of the piston after actuation of the piston (Jesper Column 9, lines 39-52).
As to Claim 20, Jasper and Gardener disclose the fastener-driving tool of claim 19, which includes a discharge switch configured to control when the electrical current discharges from the at least one capacitor, wherein closing the discharge switch completes a discharge circuit and causes the electrical current to discharge from the at least one capacitor, wherein the discharge switch opens responsive to compression of the plurality of springs by the piston (see paragraph 106 of Gardener and as taught above, the discharge switch is closed to complete the circuit to cause the firing sequence).
As to Claim 21, Jasper and Gardener disclose the fastener-driving tool of claim 17, which includes a plurality of capacitors electrically connected to the winding so that electrical current discharged from the plurality of capacitors causes actuation of the piston, wherein the plurality of capacitors have different capacities (See Claims 14 and 16) .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859